860 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nellie BRODIS, Plaintiff-Appellant,v.Richard D. DUNN, John H. Hausner, Defendants,James Killeen, One Unknown Bailiff, Unknown Court Clerks,Charles E. Wilson, Defendants-Appellees.
No. 88-1339.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1988.

Before MERRITT, BOYCE F. MARTIN, Jr., and MILBURN, Circuit Judges.

ORDER

1
Plaintiff, Nellie Brodis, appeals a district court judgment dismissing her civil rights action.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Brodis brought suit against two Circuit Court Judges of Wayne County, Michigan, the Wayne County Court Clerk, an attorney, an unknown bailiff and unknown court clerks.  She complained that the defendants conspired to deprive her of a fair hearing in regard to a lawsuit filed by her against the Detroit Board of Education.


3
The district court dismissed the action against the defendant judges because they enjoyed judicial immunity.   See Stump v. Sparkman, 435 U.S. 349 (1978).  Later, the court ordered summary judgment in favor of the remaining defendants because Brodis failed to contradict in any manner the showing made by the defendants that no genuine issue of material fact existed and that they were entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).


4
On appeal, Brodis argues that the district court did not consider the issues and that her case is meritorious.


5
Upon review, we conclude that the district court did not err.  Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.